Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 15, 2022

                                     No. 04-21-00474-CV

                           IN THE INTEREST OF B.E.S., a child,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-02300
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

        Appellee’s brief was due January 31, 2022, but has not been filed. This appeal will
be set “at issue” in ten days. If appellee’s brief and a written response stating a reasonable
explanation for failing to timely file the brief is not filed within ten days, this appeal will
be set for submission without an appellee’s brief.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court